Citation Nr: 0600729	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  00-10 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana
THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, appellant's daughter, and "B.S."




ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The veteran had active service from July 1948 to July 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
New Orleans, Louisiana, Regional Office (RO), which denied 
reopening of a claim filed by appellant, the veteran's 
surviving spouse, for entitlement to service connection for 
the cause of the veteran's death, to include as being due to 
Agent Orange exposure.  

Historically, a September 1996 rating decision had denied 
service connection for the cause of the veteran's death, to 
include as being due to Agent Orange exposure.  After being 
provided written notice of this rating decision and 
appellant's appellate rights later that month, a timely 
appeal was not received.  That September 1996 rating decision 
represents the last final decision with regard to that issue.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

A March 2001 RO hearing was held.  In September 2001, a 
Travel Board hearing was held before the undersigned Veterans 
Law Judge.  The Board subsequently referred the case for an 
independent medical expert (IME) opinion regarding the 
etiology of the veteran's death.  An IME opinion was rendered 
in May 2002.  The following month, the IME opinion was 
provided appellant and her representative, and the appellant 
responded with submission of additional evidence.

In a September 2002 decision, the Board reopened, but denied 
on the merits, service connection for the cause of the 
veteran's death, to include as being due to Agent Orange 
exposure.  Appellant subsequently appealed that Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a September 2003 Order, the Court vacated 
the September 2002 Board decision insofar as it denied 
service connection for the cause of the veteran's death on 
the merits, and remanded the case to the Board for 
readjudication consistent with a Joint Motion for Remand that 
had been filed.

With respect to another matter, although in a July 2004 
informal hearing presentation, appellant's representative 
listed the issue of entitlement to service connection for the 
cause of the veteran's death as including due to radiation 
exposure, since this matter has not been adjudicated by the 
RO and is not inextricably intertwined with the appellate 
issue, it is referred to the RO for any appropriate action.  
Kellar v. Brown, 6 Vet. App. 157 (1994).  


FINDINGS OF FACT

1.  The veteran's death in October 1985 was listed on the 
certificate of death as caused by metastatic cancer.  No 
other significant condition contributing to the cause of 
death was reported in the death certificate.  No autopsy was 
performed.

2.  At the time of death, service connection was not in 
effect for any disability.  

3.  It has not been shown, by credible competent evidence, 
that the veteran's cancer was present in service or proximate 
thereto.  Cancer was first medically shown many years after 
service at a time too remote to be reasonably related to 
service.  

4.  It has not been shown, by credible competent evidence, 
that the veteran's death from cancer was related to service, 
including Agent Orange exposure.

CONCLUSIONS OF LAW

1.  Cancer was not incurred in or aggravated by the veteran's 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

2.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  The VCAA describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Duty to Notify

VA satisfied its duty to notify by means of written 
correspondence, including an August 2004 VCAA letter that was 
sent to the appellant pursuant to Board remand.  
Additionally, such written correspondence as well as a 
Statement of the Case and Supplemental Statements of the Case 
informed the appellant of what information and evidence was 
required to substantiate the claim in question and of her and 
VA's respective duties for obtaining evidence.  It is clear 
from the record, including the VCAA letter, that appellant 
was explicitly asked to provide "any evidence in [her] 
possession that pertains" to her claim.  See 38 C.F.R. 
§ 3.159(b)(1).  The Board finds that the RO informed her that 
additional information or evidence was needed to support her 
claim, and asked her to send the information or evidence to 
the AOJ.  Under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in her possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to VCAA enactment and the issuance of 
appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The content of the notice provided to the appellant by said 
August 2004 VCAA letter as discussed above fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notice, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  It should also be added that 
appellant and other witnesses had an opportunity to testify 
at hearings on appeal.  All the VCAA requires is that the 
duty to notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claim.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); See also 38 C.F.R. § 20.1102 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any deficiency as to 
the timing of VCAA notice to the appellant is harmless error.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal to the 
extent indicated.  See VAOPGCPREC 7-2004 (July 16, 2004).

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, military medical facility 
clinical records, including August-October 1985 terminal 
hospitalization records, available VA medical records, 
private and VA medical opinions, and an independent medical 
expert (IME) opinion regarding the etiology of the veteran's 
death.  Additionally, in response to the August 2004 VCAA 
notice letter, issued to assist in the endeavor to obtain any 
additional relevant medical records, appellant only submitted 
certain private medical opinions already of record.  

Based on the foregoing, the Board finds that all relevant 
evidence has been properly and sufficiently developed with 
respect to the appellate issue and no further development is 
required to comply with the duty to assist the appellant in 
developing the facts pertinent to her claim.  Essentially, 
all available evidence that could substantiate said claim has 
been obtained.  There is no indication in the file that there 
are additional, available, relevant records that have not yet 
been obtained insofar as the appellate issue is concerned.  
See Mayfield, supra.  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); Harvey v. Brown, 6 
Vet. App. 390, 393 (1994).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

In pertinent part, for the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."

It should be pointed out that under 38 C.F.R. §§ 3.307 and 
3.309(a), malignant tumors may be presumed to have been 
incurred or aggravated by service, if manifested to a 
compensable degree within a one-year post-service period, 
subject to certain rebuttable presumption provisions.

Effective prior to December 27, 2001, for claims involving 
exposure to an herbicide, such as Agent Orange, the law 
provided that veterans who served on active military, naval, 
or air service in the Republic of Vietnam during the period 
beginning January 9, 1962, and ending on May 7, 1975 (the 
Vietnam era), and who have a disease listed at 38 C.F.R. § 
3.309(e), shall be presumed to have been exposed to an 
herbicide agent during such service, unless there is 
affirmative evidence to the contrary. See 38 U.S.C.A. § 
1116(a)(3) (West 1991); 38 C.F.R. § 3.307(a)(6)(iii) (2001). 
The Court has held that "neither the statutory nor the 
regulatory presumption will satisfy the incurrence element of 
[a claim for service connection] where the veteran has not 
developed a condition enumerated in either 38 U.S.C. § 1116 
(a) or 38 C.F.R. § 3.309(e)."  McCartt v. West, 12 Vet. App. 
164, 168 (1999) (the Court held that because there was no 
evidence that the appellant had developed an enumerated 
disease, the Board's implicit determination that the 
appellant had presumptive in-service exposure is erroneous as 
a matter of law). Hence, prior to December 27, 2001, if a 
veteran did not have a condition listed in VA laws and 
regulations that is presumed to be related to herbicide 
exposure, there was no presumption that the veteran was in 
fact exposed to herbicides in service.

The Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001) expanded the 
presumption of exposure to herbicides to include all Vietnam 
era veterans, not just those who have a disease on a 
presumptive list in 38 U.S.C. § 1116(a)(2) and 38 C.F.R. § 
3.309(e). This expansion of the presumption of exposure to 
herbicides is effective from December 27, 2001.

The veteran's active duty included service in Vietnam during 
the Vietnam era. VA regulations pertaining to Agent Orange 
exposure, now expanded to include all herbicides used in 
Vietnam, provide for a presumption of exposure to herbicide 
agents for veterans who served on active duty in Vietnam 
during the Vietnam era. "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam. An herbicide agent is 
a chemical in an herbicide used in support of the United 
States and allied military operations in the Republic of 
Vietnam during the Vietnam era. 38 C.F.R. § 3.307(a)(6) 
(2004).

The regulations also stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents. The specified diseases are 
chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes; Hodgkin's disease; chronic 
lymphocytic leukemia; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e) (2004).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  

The appellant asserts that service connection is warranted 
for the cause of the veteran's death, arguing that he 
developed cancer as a result of Agent Orange exposure in 
Vietnam.  She asserts that boils were noted on the service 
retirement examination; that these growths were not properly 
examined or tested to determine whether they were malignant; 
and that the veteran had a lesion on his back as early as 
1981.  Although appellant asserts and testified with other 
witnesses at hearings on appeal that the veteran's death was 
related to service, including Agent Orange exposure, a lay 
person's opinion as to the cause of the veteran's death is 
not competent evidence.  In short, a lay person lacks medical 
expertise to offer an opinion regarding medical relationships 
or diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The veteran's service personnel records document that he 
served in Vietnam.  The service medical records indicate that 
he received treatment for boils/abscesses involving the arms, 
left thigh, and abdomen.  However, none of the service 
medical records, including a March 1969 service retirement 
examination report, contain any complaints, findings, or 
diagnoses pertaining to cancer, including skin or breast 
cancer.  Significantly, that March 1969 service retirement 
examination report revealed that clinical evaluation of the 
skin was essentially unremarkable, although a history of 
boils "infreq[uent]" was mentioned in an accompanying 
medical questionnaire.  

The earliest post-service clinical evidence definitely 
pertaining to cancer was not until February 1984, 
approximately a decade and a half after service, when 
advanced carcinoma of the right breast breast was clinically 
noted.  The veteran was also described as a heavy smoker.  A 
February 1984 nuclear bone scan was performed and interpreted 
as showing multiple areas of pathologic increased activity in 
the rib cages and thoracic spine; and the impression stated 
that metastatic disease, multiple myeloma, and fractures 
should be considered with clinical correlation recommended.  
On subsequent February 1984 excisional biopsy of the right 
breast, infiltrating ductal carcinoma as well as axillary 
lymph nodes metastases were diagnosed.  The veteran underwent 
a modified right radical mastectomy.  The February 1984 
private hospitalization summary listed the final diagnosis as 
right breast carcinoma (infiltrating ductal-Stage IV-T3N2M1).

Subsequent terminal hospitalization records dated from August 
to October 1985 included CT scan/chest x-ray reports noted as 
showing metastatic breast carcinoma with possible 
lymphangitic spread, metastatic lesion in the lung, and 
likely early metastatic disease in the liver.  A bone marrow 
biopsy and aspirate revealed metastatic adenocarcinoma 
compatible with a breast primary site.  The veteran's death 
in October 1985 at age 56 was listed on the certificate of 
death as respiratory arrest due to or as a consequence of 
metastatic cancer.  

Three written medical opinions dated in December 2000 and 
January 2001 from a private oncologist, a private 
pathologist, and a military oncologist were received at the 
March 2001 RO hearing.  Said medical opinions, which 
contained virtually identical phraseology for the most part, 
reported that the veteran had been diagnosed in February 1984 
with invasive infiltrating ductal carcinoma of the right 
breast; that this is an extremely rare malignancy in men; 
that the veteran had served in Vietnam and had been exposed 
to Agent Orange; that there is no documented direct 
correlation between Agent Orange and breast cancer; and that 
due to the broad spectrum of malignancies that have been 
associated with Agent Orange, these physicians could not 
unequivocally exclude an association between Agent Orange and 
the veteran's carcinoma.  Additionally, that military 
oncologist added in his December 2000 statement that it 
"could be at least as likely as not that the breast cancer 
was directly related to the other cancer [the veteran] had."  

In a May 2001 VA medical opinion, a physician reported that 
he had reviewed the veteran's medical records, including 
February 1984 hospital and pathology reports, which indicated 
that the veteran had presented with a large right breast mass 
that was oozing in 1984 and which, on biopsy, was shown to be 
infiltrating duct carcinoma.  Based on a review of the 
records, he stated that the veteran had only one diagnosis, 
and that it was metastatic breast carcinoma with metastasis 
to the lungs and bones.  He doubted that the veteran had 
multiple myeloma because that was a malignancy that starts in 
the bone marrow and spreads to involve the bones and cause 
bone destruction; that typically a diagnosis of multiple 
myeloma is rendered where a bone marrow biopsy reveals 
malignant plasma cells; that based on his review of the 
records, there was no evidence that the veteran's bone marrow 
contained any plasma cells; and that to the contrary, the 
veteran's bone marrow contained metastatic carcinoma from the 
breast; and that although there was mention of myeloid cells 
in the bone marrow, myeloid cells are of white cell origin 
and are normal cells, and are not multiple myeloma.  

In addition, that May 2001 VA medical opinion explained that 
multiple myeloma has abnormal lytic lesions in the bones that 
show up on x-ray as lytic lesions, but usually do not show on 
bone scan; that typically the bone scan done on a patient 
with multiple myeloma is negative; that the presence of 
increased uptake in the veteran's bones was most consistent 
with metastatic breast cancer to the bones; and that although 
typically, multiple myeloma is associated with an elevated 
total protein, the veteran did not have an elevated protein 
in the blood on review of his laboratory studies.  
Accordingly, the VA physician expressed the belief that the 
veteran did not have multiple myeloma, but rather had a 
diagnosis consistent with metastatic breast cancer to the 
bone marrow and lungs.

In an unsigned written statement received in September 2001, 
a private physician expressed the belief to the appellant 
that Agent Orange contributed to the veteran's original 
cancer and that it eventually metastasized to other organs 
and systems, causing his death.  It was also written therein 
that the veteran had presented with an ulcerative lesion on 
the skin overlying the breast consistent with breast cancer; 
that skin disorders and cancerous lesions are accepted 
conditions that are associated with or caused by Agent Orange 
exposure; and that it was his conclusion that although 
statistical data probably would not substantiate his argument 
based solely upon the lack of data, logic dictated that this 
was a "reasonable possibility."  

In a September 2001 written statement, "J.B.G." reported 
that she was a licensed practical nurse and that one night in 
1981, the veteran asked her to look at a lump on his back; 
that he had a lump on his left upper back; that she noticed 
he had what appeared to be a sore on his right chest, near 
and under his right breast; and that she advised the veteran 
to see a doctor as soon as possible to have this checked.

The Board subsequently referred the case for an IME opinion 
regarding the etiology of the veteran's death.  In an IME 
opinion rendered in May 2002 by an Associate Professor of 
Clinical Medicine, the physician stated that she had reviewed 
all the records in this case.  The professor opined that all 
evidence supported the conclusion that the veteran had stage 
IV breast cancer at the time of presentation and that this 
ultimately led to his death; that there was no evidence of 
multiple myeloma (no abnormal plasma cells, no gammaglobulin 
elevation, or other organ involvement to suggest this 
diagnosis); that there was no evidence on x-ray studies or 
scans to support any serious consideration of lung cancer; 
that although there was a statement in the record about a 
lump on the veteran's left upper back in 1981, the same 
person also noted a sore on the right chest under the breast 
at the same time, which definitely confirmed that the breast 
cancer had probably been present for a long time; and that 
the etiology of the back lesion was not clear and might or 
might not have been related to the breast mass.  The 
professor concluded that the veteran probably had a long-
standing breast mass which he neglected to bring to medical 
attention until the disease was clearly in an advanced and 
incurable state.  She added that male breast cancer, although 
rare, behaves in much the same way as female breast cancer, 
with the disease growing locally, forming a mass and 
sometimes distorting the breast or forming ulceration, and as 
the disease progresses, it can spread to the axillary lymph 
nodes, bone, lung, liver, skin, brain, and many other organs.  
She stated that the similar pathologic descriptions of the 
breast tumor and the metastatic disease in the bone marrow 
"forming glands" show that the veteran's metastatic disease 
in the marrow came from the breast; and that melanoma, 
sarcoma, or myeloma would have shown very different cellular 
characteristics in the bone marrow.  She concluded that there 
was nothing unusual in the veteran's case to suggest an 
alternative diagnosis or to infer that Agent Orange was 
culpable in this case.

Although the veteran's fatal cancer was clinically shown in 
the mid-1980's, this would place the onset of said disease 
approximately a decade and a half after service.  Even 
assuming the credibility of the September 2001 written 
statement by a licensed practical nurse concerning her 
observation of suspicious appearing skin lesions on the 
veteran's back and right chest areas in 1981, and assuming 
that they were malignant, this would still place the onset of 
the malignancy more than a decade after service.  It is 
significant that none of the in-service or post-service 
clinical evidence of record directly relates the veteran's 
fatal cancer to service or even proximate to service.  At 
best, the three written medical opinions from a private 
oncologist, a private pathologist, and a military oncologist 
that were received at the March 2001 RO hearing merely 
indicated the possibility, not probability, that the 
veteran's cancer might be related to in-service Agent Orange 
exposure.  The unsigned private medical statement received in 
September 2001 likewise suggests the possibility, not 
probability, that the veteran's cancer might be related to 
in-service Agent Orange exposure, apparently basing this on 
the general proposition that "skin disorders and cancerous 
lesions are accepted conditions that are associated or caused 
by Agent Orange exposure."  However, he conceded that 
statistical data probably would not substantiate his argument 
and admitted that his conclusion rested on "logic."  The 
Board assigns very minimal, if any, probative value to said 
medical opinions, since there is no indication that these 
physicians reviewed the entire claims file in reaching their 
conclusions, and their conclusions were equivocal, 
speculative, and based on mere possibility, not probability.  
In this regard, the Court has held that medical opinions 
expressed in terms of "may" also implies "may" or "may 
not" and are too speculative to establish a plausible claim 
by themselves.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  See also Bostain v. West, 11 Vet. App. 124, 127-28 
(1998); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
While the Board may not ignore the opinion of a physician, it 
is certainly free to discount the credibility of that 
physician's statement.  Sanden v. Derwinski, 2 Vet. App. 97 
(1992).  Greater weight may be placed on one physician's 
opinion than another's depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

Pursuant to Section 3 of the Agent Orange Act of 1991, Pub. 
L. 102-4, No. 105 Stat. 11, the Secretary of the VA entered 
into an agreement with the National Academy of Sciences (NAS) 
to review and summarize the scientific evidence concerning 
the association between exposure to herbicides used in 
Vietnam and various diseases suspected to be associated with 
such exposure.  The NAS was to determine, to the extent 
possible, whether there was a statistical association between 
the suspect disease and herbicide exposure, taking into 
account the strength of the scientific evidence and the 
appropriateness of the methods used to detect the 
association; the increased risk of disease among individuals 
exposed to herbicides during service in the Republic of 
Vietnam during the Vietnam era; and whether there is a 
plausible biological mechanism or other evidence of a causal 
relationship between herbicide exposure and the suspect 
disease.  The NAS was required to submit reports of its 
activities every two years for a ten-year period.  In the 
most recent report, the NAS concluded that the credible 
evidence against an association between breast cancer and 
herbicide exposure outweighs the credible evidence for such 
an association, and determined that a positive association 
did not exist.  67 Fed. Reg. 42,600, at pages 42,602-03.  
Said written medical opinions from a private oncologist, a 
private pathologist, and a military oncologist that were 
received at the March 2001 RO hearing as well as the unsigned 
private medical statement received in September 2001 appear 
to acknowledge and concede that there is no direct 
correlation between Agent Orange exposure and breast cancer.  

Additionally, the May 2001 VA medical opinion and the May 
2002 IME opinion concluded, contrary to the appellant's 
assertions, that the veteran did not have multiple myeloma 
and that the veteran's death was due to metastatic breast 
cancer; and the independent medical expert concluded that 
there was no indication that Agent Orange was implicated in 
the cancer.  Said medical opinions, which were clearly based 
on review of the veteran's extensive medical records, were 
detailed and comprehensive in nature, unequivocally stated 
conclusions as to the etiological questions in controversy, 
and are of greater probative value than the statements 
submitted on behalf of the appellant for the foregoing 
reasons.  As the Court has stated in Smith v. Derwinski, 1 
Vet. App. 235, 237 (1991), "[d]etermination of credibility 
is a function for the BVA."  

Thus, based on the overwhelmingly negative clinical evidence, 
the Board concludes that it has not been shown, by credible 
competent evidence, that the veteran's fatal cancer was 
present in service or proximate thereto.  His cancer was 
breast carcinoma, not sarcoma, myeloma, or any other type of 
cancer, and was initially medically shown many years after 
service.  There is no continuity of symptomatology to relate 
the veteran's cancer, which was initially shown many years 
after service, to his military service.  Additionally, breast 
carcinoma is not an Agent Orange presumptive disease and 
there is no credible competent evidence indicating that his 
breast cancer was related to any in-service Agent Orange 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.303, 3.307, 3.309.  

Thus, given the lack of credible competent evidence showing 
that the fatal cancer was causally or etiologically related 
to service, including Agent Orange exposure, the claim for 
service connection for the cause of the veteran's death is 
denied.  Since the evidence preponderates against allowance 
of this claim, the benefit-of-the-doubt doctrine is 
inapplicable, for the aforestated reasons.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


